Continuing Abatement Order filed November 21, 2013.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-12-00913-CV
                                  ____________

                         LEON THOMAS, Appellant

                                       V.

                         CHANDRA JONES, Appellee


                    On Appeal from the 58th District Court
                           Jefferson County, Texas
                     Trial Court Cause No. A-189,572-A

                 CONTINUING ABATEMENT ORDER

      This is an appeal from a partial summary judgment granted in favor of
Chandra Jones, which was made final by an order of severance. Jones sued
appellant for personal injuries after an automobile accident. After Santa Fe Auto
Insurance Company, appellant’s insurer, was placed into receivership by the State
of Texas and later declared insolvent, the appeal was abated pursuant to the Texas
Insurance Code. See Tex. Ins. Code §§ 443.008(d); 462.309. The period for a stay
of as set out in Section 462.309 has expired. Unless any party files a response
within fifteen days of the date of this order demonstrating that the stay has been
extended or other good cause for extending the abatement, the appeal will be
reinstated.



                                 PER CURIAM




                                        2